COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH




                             NO. 2-09-101-CR




KENDRICK LEE JONES                                   APPELLANT


                                      V.

THE STATE OF TEXAS                                         STATE


                                  ------------


          FROM THE 78TH DISTRICT COURT OF WICHITA COUNTY


                                  ------------



                       MEMORANDUM OPINION 1


                                  ------------




    1
        … See Tex. R. App. P. 47.4.
      Appellant Kendrick Lee Jones attempts to appeal the trial court’s

judgment sentencing him to ten years’ imprisonment for robbery. We dismiss

the appeal for lack of jurisdiction.

      The trial court imposed Appellant’s sentence on November 8, 2007.

Appellant filed a timely motion for new trial; thus, his notice of appeal was due

within ninety days—that is, on or before February 6, 2008. See Tex. R. App.

P. 26.2(a)(1).    Appellant did not file his notice of appeal until April 8,

2009—over a year late.

      On April 13, 2009, we notified Appellant that because of the apparent

untimeliness of his appeal, we would dismiss the appeal unless he or any party

desiring to continue the appeal responded by April 23, 2009, and showed

grounds for continuing the appeal. Appellant did not file a response.

      The lack of a timely notice of appeal deprives this court of jurisdiction.

See State v. Riewe, 13 S.W.3d 408, 410 (Tex. Crim. App. 2000); Olivo v.

State, 918 S.W.2d 519, 522–23 (Tex. Crim. App. 1996); Williams v. State, 76
S.W.3d 207, 209 (Tex. App.—Fort Worth 2002, no pet.). Therefore, because

Appellant failed to timely file his notice of appeal and failed to provide us with




                                        2
grounds for continuing his appeal, we dismiss the appeal for want of

jurisdiction.2 See Tex. R. App. P. 43.2(f).




                                           PER CURIAM

PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 21, 2009




      2
       … We note that Appellant is not without recourse because he may seek
an out-of-time appeal by filing a petition for writ of habeas corpus with the
court of criminal appeals. See, e.g., Ex parte Pinner, No. AP-75802, 2007 WL
4305516, at *1 (Tex. Crim. App. Dec. 5, 2007) (not designated for publication)
(holding that habeas corpus applicant whose attorney had failed to timely file
a written notice of appeal was entitled to the opportunity to file an out-of-time
appeal to his judgment of conviction); see generally Tex. Code Crim. Proc. Ann.
art. 11.07 (Vernon Supp. 2008).

                                       3